UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-2447


In re: GREGORY K. CLINTON,

                    Petitioner.


          On Petitions for Writ of Mandamus. (3:17-cr-00005-GMG-RWT-1)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Gregory K. Clinton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory K. Clinton petitions for a writ of mandamus seeking an order directing his

immediate release from custody and restitution payment for his allegedly unlawful

confinement. He also seeks the issuance of an arrest warrant for a federal district court

judge. We conclude that Clinton is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought, Murphy-Brown, 907 F.3d at 795,

and mandamus may not be used as a substitute for appeal, In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). The relief sought by Clinton is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma pauperis, we deny

the petition and amended petitions for writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                      PETITIONS DENIED




                                             2